Citation Nr: 1325949	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a higher initial rating (evaluation) greater than 10 percent for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1985 to January 1993.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection and assigned a 10 percent initial rating.  The Veteran appealed the initial rating assigned in this decision, and the matter is now before the Board.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal that are not already of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A review of the claims file reveals that additional development is necessary before the Board may properly adjudicate the claim.  Specifically, in March 2011, VA received treatment records from the Veteran's private treating physician.  While some records from the same physician had previously been associated with the claims file, these new records suggest that the Veteran has been under ongoing treatment and, thus, additional outstanding records may exist which should be associated with the claims file.

In January 2011, the Veteran underwent a VA examination of the left knee.  During the examination, the VA examiner indicated that the Veteran had no instability or incoordination related to his left knee.  Since that time, the Veteran has indicated that he has fallen twice since the VA examination due to his knee giving out.  Such competent lay evidence suggests a worsening of left knee symptomatology since the last VA examination so as to warrant a new examination to help determine the current level of left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all private treatment for the left knee that he has received since November 30, 2010.  Take appropriate steps to associate with the claims file records of any treatment identified.

2.  Following the above development, schedule the Veteran for a VA examination of the left knee.  

The examination report should note the Veteran's history, and make appropriate clinical findings, including during reported flare-ups and following repetitive motion of the left knee.  

The examiner is also requested to discuss whether the Veteran has instability of the knee and, if so, offer an opinion as to whether the instability is related to the service-connected chondromalacia patella.  

In reporting the Veteran's current left knee disability, the examiner should discuss the level of occupational impact that the Veteran's left knee disability creates.  

3.  After completing all indicated development, readjudicate the claim for entitlement to a higher initial rating greater than 10 percent for chondromalacia patella of the left knee in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

